Littlejohn, Justice
(dissenting) :
I respectfully dissent and would affirm the lower court.
While the authority of a trial judge to hold in contempt should be used judiciously and sparingly, and only upon proper proof, I cannot say that 'the ruling of .the trial judge under the facts before him were not adequately supported by the evidence.
Here we have a lady who worked in the office of the clerk of court for 18 years and admits that she was well aware of the fact that grand jury proceedings were secret and that one should not inquire about cases before the grand jury, thereby causing a grand juror to violate his oath of secrecy.
*547At the time of the juror contact, the appellant had been tried and acquitted on a criminal charge. Counsel before us, in open court, has stated that she is now indicted again. The trial judge was warranted in his obvious conclusion that she was attempting to extract information from a member of the grand jury relative to her possible accusation. The intent referred to in the majority opinion, as indicated in the case of State v. Weinberg, 229 S. C. 286, 292 S. E. (2d) 842 (1956), is supplied by the fact that she intended to question a grand juror relative to information she knew to be secret. At that point there was certainly no reason for her to attempt to influence a grand juror if they were not talking about her. Inasmuch as the juror told her that they had not been talking about her, there was, of course, no reason for her to pursue the matter further.
In State v. Goff, 228 S. C. 17, 88 S. E. (2d) 788, 52 A. L. R. (2d) 1291 (1955), this Court stated, “The intent or purpose of the contemptor must necessarily be ascertained from all of the action, words and circumstances surrounding the occurrence. As has frequently been said, intent is subjective and not objective.”
■In my view, from the ruling of the lower court, i.t is implicit that the judge found the conduct of the appellant to be with improper intent. I agree.